UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year ended December 31, 2008 333-140320 (Commission File Number) COPSYNC, INC. (Exact name of registrant as specified in its charter) Delaware 98-0513637 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification No.) 2010 FM 2673 Canyon Lake, Texas78133 (Address of principal executive offices) (830) 964-3838 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.0001 par value (Title of Class) Indicate by check whether the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YesoNo x Indicate by check whether the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.YesoNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer ¨Accelerated filer ¨ Non-accelerated filer¨ (Do not check is a smaller reporting company)Smaller reporting company x Indicate by check whether the registrant is a shell company (as defined in Rule 12b-2 of the Act.YesoNo x Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K:o The aggregate market value of the registrant’s voting stock held by non-affiliates of the registrant at June 30, 2008, based on the $0.00 per share closing price for our common stock on the OTC Bulletin Board, was $0.00. The number of shares of the registrant’s common stock outstanding as of March 31, 2009 was 120,323,001. DOCUMENTS INCORPORATED BY REFERENCE Certain information from the definitive Proxy Statement for the registrant’s 2009 Annual Meeting of Stockholders to be filed with the Securities and Exchange Commission pursuant to Regulation 14A not later than 120 days after the end of the registrant’s fiscal year, is incorporated by reference into Part III of this Form 10-K. Table of Contents Page PART I 1 ITEM 1. BUSINESS 1 ITEM 1A. RISK FACTORS 4 ITEM 1B. UNRESOLVED STAFF COMMENTS 8 ITEM 2. PROPERTIES 9 ITEM 3. LEGAL PROCEEDINGS 9 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 9 PART II 9 ITEM 5. MARKET FOR REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 9 ITEM 6. SELECTED FINANCIAL DATA 10 ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 10 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 15 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 15 ITEM 9. CHANGES IN AN DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING FINANCIAL DISCLOSURE 15 ITEM 9A. CONTROLS AND PROCEDURES 15 ITEM 9B. OTHER INFORMATION 16 PART III 17 ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 17 ITEM 11. EXECUTIVE COMPENSATION 17 ITEM 12 . SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERSE 17 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS AND DIRECTORS INDEPENDENCE 17 ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES 17 PART IV 18 ITEM 15. EXHIBITS, FINANCIAL STATEMENTS SCHEDULES 18 SIGNATURES 19 INDEX TO EXHIBITS 20 INDEX TO FINANCIAL STATEMENTS F-1 REPORT OF INDEPDENT REGISTERED PUBLIC ACCOUNTING FIRM F-2 FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA F-3 PART I SPECIAL NOTE ON FORWARD-LOOKING STATEMENTS AND RISK FACTORS This report contains “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934, both as amended.All statements other than statements of historical fact are “forward-looking statements” for purposes of federal and state securities laws, including:any projections of earnings, revenues or other financial items; any statements of the plans, strategies and objectives of management for future operations; any statements concerning proposed new products, services or developments; any statements regarding future economic conditions or performance; any statements of belief; and any statements of assumptions underlying any of the foregoing.Forward-looking statements may include the words “may,” “will,” “estimate,” “intend,” “continue,” “believe,” “expect,” “plan” or “anticipate” and other similar words.Such forward-looking statements may be contained in the sections “Risk Factors,” “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and “Business,” among other places in this report. Although we believe that the expectations reflected in our forward-looking statements are reasonable, actual results could differ materially from those projected or assumed.Our future financial condition and results of operations, as well as any forward-looking statements, are subject to change and to inherent risks and uncertainties, such as those disclosed in this report.We do not intend, and undertake no obligation, to update any forward-looking statement. ITEM 1. BUSINESS Overview Since January 2005, when our predecessor, PostInk Technology, LP, a Texas limited partnership, was formed, we have primarily been a provider of software designed to enhance productivity and quality of work of the public safety community.Effective April 25, 2008, we completed a share exchange with our predecessor.In the share exchange, the owners of our predecessor acquired beneficial ownership of approximately 61% percent of our outstanding common stock.In addition, in connection with the share exchange, we changed our name from Global Advance Corporation to COPsync, Inc.As a result of the share exchange, for financial accounting purposes, we treated the share exchange as a purchase of our company by our predecessor.Therefore, we have presented the historical financial statements of our predecessor, for comparison purposes, for all of our reporting periods prior to the share exchange presented in this prospectus. We were incorporated in Delaware on October 23, 2006.Prior to the share exchange, our business plan was to develop a commercial application of a prototype utilizing the design in a patent pending “two-foot operated mouse,” which is a device intended to provide alternate access to all computer-related mouse functionality through the use of one’s feet, rather than one’s hands.We discontinued this business plan as of September 30, 2008.We began to focus on the business of our predecessor to develop software that would not only enhance productivity and quality of work, but creates a safer work environment, for the public safety community by developing the first real-time, nationwide public safety information sharing network. We believe that we have developed the first integrated software product, COPsync, which provides a real-time, nationwide information sharing network for all law enforcement officers.We also believe that we are the only law enforcement software provider to have full information sharing networking available to all subscribing agencies at the point of incident via a laptop computer or handheld devices.It is our mission that, in the future, all law enforcement officers will have access to, in real time, the critical information necessary to protect the public and themselves.We currently have over 3600 police officers committed to utilizing our product.Beta testing is complete and our product is available for general release.We began generating license fee revenue from our product in the third quarter of 2008. 1 As of December 31, 2008, our product had successfully submitted, processed and relayed over 28,100 officer initiated information requests.On average, our product is returning results to mobile users in less than five seconds, well within the 32 second average set forth by the NCIC 2000 standards for mobile clients.We continue to garner support from law enforcement agencies.In 2008, 119 agencies expressed interest and indicated that they would utilize our product in their respective agencies.However, we must obtain additional funding to establish the cash resources necessary to implement our business plan. Law enforcement agencies and associations at the federal, state and local levels are pushing information sharing initiatives.Global Justice XML standards were developed and have been published by the United States federal government since 1997.To date, interoperability between law enforcement agencies in the United States does not appear to exist.We believe that this failure is directly related to software vendors that have remained focused on their existing methods of doing business, including proprietary development, which does not focus on global information sharing.We strive to fulfill the interoperability role through the deployment of our product, which is an overlay product to existing technologies that can be deployed without jeopardizing existing vendor relationships.Our method of data integration will bring existing vendors into compliance with federal mandates established after 9/11. Our Product Our COPsync product provides an innovative and open architecture software platform.
